Citation Nr: 1022046	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  99-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
February 1964 to July 1964, with additional service in the 
Army Reserve, including periods of ACDUTRA in July 1967, July 
1968, and July 1969.  The Veteran died in March 1999.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina in which the RO, in 
pertinent part, denied service connection for the Veteran's 
cause of death.  

The Board remanded the claim on appeal for further 
development in August 2003.  In an October 2006 decision, the 
Board denied service connection for the Veteran's cause of 
death.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2008 Joint Motion to Vacate and Remand, the Secretary 
of Veterans Affairs (VA) and the appellant, through her 
representative, moved that the October 2006 Board decision be 
vacated and remanded.  The Court granted the motion by Order 
in March 2008.  The Board subsequently remanded the claim for 
further development in July 2008 and September 2009.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal decided has been accomplished.

2.  The Veteran died in March 1999; his death certificate 
lists the immediate cause of death as Alzheimer's dementia 
while an autopsy report reflects a diagnosis of 
frontotemporal dementia.

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  The weight of the competent medical evidence is against 
establishing a nexus between the cause of the Veteran's death 
and service.    


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the appellant's claim for service 
connection for the Veteran's cause of death was received in 
May 1999.  Thereafter, she was notified of the general 
provisions of the VCAA by the RO and the Appeals Management 
Center (AMC) in correspondence dated in November 2001, April 
2004, and December 2008.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and supplemental statements of the case were issued 
in April 2009 and March 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim. 
Notice as to this matter was provided in December 2008.

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court held that, when adjudicating a claim 
for dependency and indemnity compensation (DIC) (to include 
service connection for the cause of the Veteran's death), VA 
must perform a different analysis depending upon whether a 
Veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The Board finds that the December 2008 VCAA 
letter substantially satisfies the notice requirements of 
Hupp.  In this regard, the Veteran was not service-connected 
for any disability during his lifetime, and the December 2008 
VCAA letter advised the appellant of the information and 
evidence required to substantiate a claim for service 
connection based on a condition not yet service connected.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records, Social Security Administration (SSA) and private 
treatment records have been obtained and associated with his 
claims file.  In addition, VA obtained medical opinions 
regarding the claim on appeal in September 2005 and March 
2010.  

The Board has considered the fact that, in the September 2009 
remand, the Appeals Management Center (AMC)/RO was instructed 
to request that the U.S. Army Joint Services Records Research 
Center (JSRRC) verify the Veteran's claimed exposure to toxic 
chemicals, mustard gas, and phosgene used in bomb production 
at Pine Bluff Arsenal, or to provide evidence indicating 
whether or not military records indicated any activities 
involving these materials at Pine Bluff Arsenal from February 
1964 to July 1964 or in July 1967, July 1968, or July 1969.  
Despite these instructions, the RO requested verification 
from the Mustard Gas Program Manager in December 2009.  The 
RO had previously requested verification of exposure to 
mustard gas, phosgene, and other chemicals during service on 
the aforementioned dates, at Pine Bluff, in March 2009, and 
the Mustard Gas Program Manager had provided a negative 
response in April 2009.  There is no indication that the 
AMC/RO specifically contacted the JSRRC to verify the 
Veteran's claimed exposure to toxic chemicals in service.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Despite this fact, as will be discussed below, the 
evidence currently of record demonstrates that the Veteran 
experienced chemical exposure during service, and the claim 
for service connection is being denied because the weight of 
the medical evidence is against a nexus between the cause of 
the Veteran's death and in-service chemical exposure.  As any 
records regarding in-service chemical exposure, which has 
already been acknowledged, cannot include medical evidence of 
a nexus between the cause of the Veteran's death in 1999 and 
service, the very evidence necessary to substantiate the 
claim, a remand to attempt to obtain such verification would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the appellant, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  She has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

Law and Regulations - Service Connection

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6 (2009)

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).  

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows: (a) Except as provided in 
paragraph (b) of this section, exposure to the specified 
vesicant agents during active military service under the 
circumstances described below, together with the subsequent 
development of any of the indicated conditions, is sufficient 
to establish service connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease.

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2009).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of in-service exposure, and a diagnosis 
of current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2009); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Factual Background and Analysis

The appellant asserts that the Veteran's dementia, which 
caused his death, is related to in-service chemical exposure.  
During his lifetime, the Veteran asserted that he was exposed 
to chemicals service.  In this regard, in a December 1993 
statement, he indicated that he was sent to Pine Bluff, 
Arkansas, where his duties included pouring mustard gas from 
one container to another, and rolling the barrels into a big 
storage pond.  He added that he was told not to go near the 
pond if he saw dead animals around it unless he was properly 
attired.  He reported that he also removed the detonator from 
bombs and dropped bombs which contained phosgene into a 55 
gallon drum.  

Service treatment records are negative for complaints 
regarding or treatment for dementia.  On separation 
examination in July 1964, clinical evaluation of the 
psychiatric system was normal.  

Post-service records of private treatment reflect diagnoses 
of and treatment for dementia.  During private treatment in 
August 1993, the Veteran reported that he drank four to five 
beers a night.  The physician noted that the Veteran had a 
long history of drinking chronically, not large amounts, but 
four to five beers per day.  A September 1993 record of 
private treatment notes that he had stopped drinking.  The 
Veteran underwent a new patient evaluation at the Duke 
University Memory Disorders Clinic in December 1993.  The 
physician's assistant noted that the Veteran used moderate to 
large amounts of alcohol in the past, including up to three 
or four drinks per night.  The Veteran gave a history of 
possible toxic exposure to mustard gas canisters and phosgene 
chain bombs in service from 1963 to the late 1960s, but added 
that he was never ill or hospitalized during that time.  In 
describing his family history, he indicated that his father 
had Parkinson's disease.  The impression was that the most 
likely diagnosis was a presenile dementia with frontal lobe 
features.  In an addendum, the physician's assistant noted 
that brain MRI films failed to reveal any structural cause 
for the Veteran's problems.  In correspondence received at 
the RO in January 1994, Dr. R.W.H. stated that the Veteran 
had a dementia syndrome which was very unusual for his age 
group, and opined that the etiology could come from a number 
of different factors, including chemical exposure, versus 
chronic alcohol intake, versus Alzheimer's disease, all of 
which would be very difficult to differentiate.  

The Veteran underwent neuropsychological evaluation at the 
Duke University Memory Disorders Clinic in January 1994.  He 
gave a history of possible toxic exposure during service in 
the Army Reserve Chemical Corps in the 1960s, to include 
exposure to mustard gas and phosgene chain bombs.  He stated 
that, while he was not symptomatic at that time, his local VA 
reported knowing of others stationed with him who were 
complaining of symptoms.  He also described occasional 
alcohol use, up to three to four drinks per month, adding 
that he had quit drinking the prior September.  In describing 
his family history, he stated that his father reportedly had 
Parkinson's disease and Alzheimer's disease.  The assessment 
was dementia with frontal features, etiology unclear.  The 
psychologists indicated that the Veteran's profile could be 
seen in an variety of dementias and, while consistent with 
Alzheimer's disease, this diagnosis might be less likely, 
given his early age of onset and the absence of a clear and 
persuasive family history of the disorder, except for his 
father, who was believed to have had Parkinson's disease and 
"Alzheimer's disease."  The psychologists added that toxic 
exposure effects could not be ruled out, although, if 
involved, the effect had been very protracted.  

The Veteran was afforded a psychological evaluation in 
conjunction with his claim for SSA disability benefits in 
February 1994.  He expressed concern that he was exposed to 
toxic mustard gas chemicals and phosgene chain bombs in 
service, but added that he suffered no ill effects at that 
time.  He gave an old history of moderately severe alcohol 
abuse, for which he was never treated.  The diagnosis 
following a brain MRI in May 1994 was progressive dementia, 
undetermined etiology.  

The Veteran was afforded a VA neuropsychological evaluation 
in July 1994.  He gave a history of working in and around 
mustard gas during service.  His wife reported that he was 
not symptomatic at the time of his in-service exposure, but 
that his local VA reported knowing of others stationed with 
him who were currently complaining of symptoms.  The 
impression following examination was dementia of the 
Alzheimer's type with depressed mood.  The psychologist 
stated that the etiology of the Veteran's disorder could not 
be determined to any degree of certainty, but that toxic 
exposures could not be ruled out.  She added that, if there 
was documentation that other individuals who served with the 
Veteran were suffering from similar symptomatology, that 
would provide fairly strong evidence of such exposure being 
the cause for his degenerative disorder.  The impression 
following VA neuropsychiatric examination in August 1994 was 
severe progressive dementia of unknown etiology.  

In correspondence dated in August 1994, Dr. D.E.S., a 
neurologist from the Duke University Memory Disorders Clinic, 
indicated that he had reviewed the July 1994 VA examination 
report and did not disagree with the VA examiner, that a 
relationship between the Veteran's condition and the 
ammunition depot in service was a possibility.  

During a March 1996 RO hearing the Veteran described in-
service chemical exposure.  He added that he had noticed skin 
problems immediately when working with chemicals in service.  
His wife testified that he had told her that his duties 
between 1964 and 1969 included taking large barrels and 
rolling them into a big pond around which everything, such as 
fish and animals, were dead.  She also indicated that she had 
spoken to some of the Veteran's family members, and she was 
not aware of a family history of symptoms similar to the 
Veteran's.  The Veteran was asked if he knew of any other 
members of his unit who had been affected by chemical 
exposure, and he named R.U.  

In correspondence dated in March 1996, and received on the 
date of the hearing, Dr. D.E.S. stated that the Veteran had 
presented in December 1993 for evaluation of a neuro-
degenerative syndrome, and that work-ups to date, including 
neuroimaging, CSF studies, and brain biopsy had been 
unremarkable, without yielding a specific diagnosis.  He 
noted that the Veteran apparently had a history of exposure 
to toxic substances during his military service, and that, 
while he did not have access to primary data from these 
exposures, he was told that he was exposed to large amounts 
of chemicals, had medical illness at that time, and, 
apparently, others from his unit were also affected.  Dr. 
D.E.S. went on to state that toxic chemical exposures are a 
known risk factor for Alzheimer's disease and progressive 
supranuclear palsy, as well as, probably, for other 
neurodegenerative disorders.  Therefore, he stated that 
chemical exposure should be strongly considered as an 
etiological factor in the Veteran's dementia syndrome, adding 
that the matter should be resolved by careful inspection of 
other persons in the same unit, as well as medical records 
and any records of the actual chemical substance to which the 
Veteran was exposed during service.  He concluded by stating 
that the Veteran's clinical condition was conceivably 
service-connected.  

As noted above, the Veteran died in March 1999.  His death 
certificate reflects that the immediate cause of his death 
was Alzheimer's dementia.  An autopsy report indicated that 
the Veteran had been suffering from symptoms of dementia 
since 1991.  The diagnosis was frontotemporal dementia.  

In support of her claim for service connection, the appellant 
submitted an August 1999 letter from Dr. D.E.S., in which he 
indicated that he had reviewed the autopsy report, which 
reflected that the Veteran had suffered with frontal lobe 
dementia, with clinical symptoms beginning in 1991, but 
disease process prior to that time.  Dr. D.E.S. noted that 
the history given by the Veteran and his wife was that he was 
detailed to Pine Bluff Arsenal during service, where he was 
exposed to barrels of chemicals which he disposed of in a 
waste pond near or on the facility, and that much of the 
flora and fauna around that pond was dead.  He added that the 
Veteran had some degree of physical problems at that time.  
Dr. D.E.S. opined that the most likely cause for the 
Veteran's frontal lobe dementia was chemical exposure.  In 
providing a rationale for his opinion, he stated that it is 
well-established in the literature that fronto-temporal 
dementia, and, in general, the tauopathies, have a 
significant environmental etiology of chemical exposures.  He 
noted that there was no genetic history of frontal lobe 
dementia in the Veteran's family, and the original diagnosis 
of Alzheimer's disease had been ruled out by autopsy.  He 
concluded by stating that there was no doubt in his mind that 
chemical exposure during service was the most likely cause of 
the Veteran's dementia syndrome.  

In correspondence dated in November 2002, Carolina Container 
Company indicated that the Veteran had worked there from 
December 1984 to December 1993 and at no time during his 
employment did he work around any hazardous chemical.  

The Veteran's claims file was reviewed by a VA physician in 
September 2005.  The physician opined that it was less likely 
than not that there was a link between chemical exposure and 
dementia.  The physician added that the approximate date of 
complete disability was in 1991, but that it is often 
impossible to determine a precise date of disability in cases 
where dementia is gradual in onset.  

A December 2009 statement from the VA Mustard Gas Program 
manager was to the effect that the Veteran was no a 
participant in the Mustard Gas, Project 112/SHAD or Chem-Bio 
Programs according to the DoD (Department of Defense) 
database.

The claims file was reviewed by another VA physician in March 
2010.  The physician noted that the claims file was reviewed 
and discussed with a VA neurologist.  The physician noted 
that the Veteran's family alleged that he had toxic exposure 
while handling drums of unknown chemicals during service, and 
clinical records reflected that he was diagnosed with a 
progressive frontotemporal dementia around 1993, and that 
tests failed to reveal any specific etiology, although it was 
noted that he was a fairly heavy user of alcohol.  The 
physician opined that it was less likely than not that the 
progressive frontotemporal dementia was caused by a toxic 
exposure during military service.  In providing a rationale 
for her opinion, the physician indicated that the neurologist 
felt that it would be unlikely for a toxic exposure in 1964 
to result in a progressive dementia 30 years later.  Rather, 
if related to toxic exposure, he thought it would have 
occurred soon after the exposure, and it would not have 
worsened or been progressive (in the absence of continued 
exposure).  She added that there were additional factors, 
specifically, half of cases of frontotemporal dementia were 
familial, and there was an association with Parkinson's 
disease.  The physician noted that the Veteran's father had 
Parkinson's disease according to notes in the claims file.  
She added that chronic alcoholism was also a risk factor for 
dementia.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  

As an initial matter, in light of the Veteran's reports of 
in-service mustard gas exposure made during his lifetime, the 
Board has considered the claim for service connection for the 
Veteran's cause of death as due to claimed in-service mustard 
gas exposure.  Nevertheless, despite numerous attempts to 
verify in-service mustard gas exposure, there is simply no 
corroboration of the Veteran's assertion that he was exposed 
to mustard gas during service.  In this regard, in September 
2004, the National Personnel Records Center (NPRC) indicated 
that records of exposure to mustard gas/Lewisite were not a 
matter of record.  In June 2005, the U.S. Army Medical 
Research and Materiel Command reported that the claim of 
possible involvement in mustard gas testing had been 
researched, but no records existed in response to the 
inquiry.  In March 2009, the RO requested verification of 
exposure to mustard gas, phosgene, and other chemicals during 
service.  In April 2009, the Mustard Gas Program Coordinator 
responded that the Veteran was not a participant in the 
Mustard Gas, Chem-Bio or Project 112/SHAD program according 
to the Department of Defense Database.  In December 2009, the 
RO again requested verification of in-service exposure to 
toxic chemicals, to include mustard gas and phosgene.  In a 
December 2009 response, the Mustard Gas Pogram Manager 
responded that the Veteran was not a "test participant" in 
Mustard Gas, Project 112/SHAD, or Chem-Bio programs according 
to the Department of Defense database.  

Even if the Board were to presume, for the sake of argument, 
that the Veteran was exposed to mustard gas while in service, 
dementia is not among the disabilities listed in 38 C.F.R. § 
3.316 as presumptively service connected.  Consequently, the 
claim for service connection for the cause of the Veteran's 
death must be denied on this presumptive basis.

While the evidence of record does not confirm in-service 
exposure to mustard gas, specifically, the record does 
corroborate the assertion that the appellant was exposed to 
chemicals during service.  In this regard, in a December 2006 
statement, R.W. indicated that he served in the Army Reserves 
in the 325th Chemical Company in the 1960s and served on 
ACDUTRA with the Veteran at Pine Bluff Arsenal in Arkansas.  
He stated that he was the Veteran's platoon sergeant and 
that, while on ACDUTRA, the Veteran was assigned to work 
parties that were required to haul chemicals to a disposal 
area.  He added that he did not believe the Veteran wore, or 
was required to wear, protective clothing while performing 
these duties.  Also in a December 2006 statement, R.U. stated 
that he served in the Army Reserves in the mid to late 1960s 
with the 325th Chemical Company, and that he served with the 
Veteran on ACDUTRA at Pine Bluff Arsenal.  He added that the 
Veteran had told him that, as part of his duties, he rolled 
chemicals to a "lake of chemicals" for disposal.  These 
statements from fellow servicemembers tend to corroborate the 
assertion that the Veteran was exposed to chemicals in 
service.  

Moreover, in the March 2008 Joint Motion, the parties noted 
that the fact that the Veteran was assigned to the 325th 
Chemical Company, and that he had a post-service diagnosis of 
hyperkeratosis, tended to support his allegation that he was 
exposed to chemicals in service.  The parties also pointed 
out that the history of Pine Bluff Arsenal indicated that it 
was a chemical manufacturing and storage facility.  See Joint 
Motion, at p. 7.  The Board is bound by the findings 
contained in the Joint Motion, as adopted by the Court.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim).

Despite the evidence verifying in-service chemical exposure, 
the Board notes that there is conflicting medical evidence 
regarding a relationship between the Veteran's cause of 
death, dementia, and such in-service exposure.  

In such cases, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

As an initial matter, the Board has considered that, in his 
January 1994 correspondence, Dr. R.W. H. stated that the 
etiology of the Veteran's dementia could come from a number 
of different factors, including chemical exposure.  The 
psychologists who performed the January 1994 
neuropsychological evaluation indicated that toxic exposure 
effects could not be ruled out, although, if involved, the 
effect had been very protracted.  The VA examiner who 
evaluated the Veteran in July 1994 opined that the etiology 
of the Veteran's disorder could not be determined to any 
degree of certainty, but that toxic exposures could not be 
ruled out.  In his August 1994 opinion, Dr. D.E.S. agreed 
with the VA examiner, that a relationship between the 
Veteran's condition and service was a possibility.  In his 
March 1996 opinion, Dr. D.E.S. opined that the Veteran's 
condition was conceivably service-connected.  Nevertheless, 
these opinions, that the Veteran's dementia could come from a 
number of factors, including chemical exposure, that toxic 
exposure effects could not be ruled out, that a relationship 
between the Veteran's condition and service was a 
possibility, and that his condition was conceivably service-
connected, are too speculative to establish a nexus.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a medical nexus).

The Board notes that the VA physician who reviewed the claims 
file in September 2005 opined that it was less likely than 
not that there was a link between chemical exposure and 
dementia; however, as the physician did not provide a 
rationale for this opinion, it is of little, if any, 
probative value.  See Nieves-Rodriguez, 22 Vet. App. at 300-
01.

By contrast, the VA physician who reviewed the claims file in 
March 2010 provided a clearly-stated rationale for her 
opinion that it was less likely than not that the Veteran's 
progressive frontotemporal dementia was caused by toxic 
exposure during service.  In this regard, the physician noted 
that the neurologist with whom she had discussed the case 
opined that it would be unlikely for a toxic exposure in 1964 
to result in a progressive dementia 30 years later; rather, 
if the Veteran's dementia was related to toxic exposure, he 
thought it would have occurred soon after such exposure, and 
would not have worsened, or been progressive, in the absence 
of continued exposure.  Moreover, the VA physician addressed 
additional factors in regard to etiology of dementia, 
including family history and alcohol abuse.  Specifically, 
she noted that there was an association between Parkinson's 
disease and frontotemporal dementia, and that evidence of 
record reflected that the Veteran's father had Parkinson's 
disease.  

The Board has carefully considered the August 1999 opinion 
from Dr. D.E.S., who opined that the most likely cause for 
the Veteran's frontal lobe dementia was chemical exposure.  
Dr. D.E.S. also provided a rationale for his opinion, stating 
that it was well-established in the literature that 
frontotemporal dementia had a significant environmental 
etiology of chemical exposures, and that there was no genetic 
history of frontal lobe dementia in the Veteran's family.  
While Dr. D.E.S. based his opinion, in part, on the fact that 
there was no genetic history of frontal lobe dementia in the 
Veteran's family, he did not otherwise discuss the Veteran's 
family history, including the reports of record that the 
Veteran's father had Parkinson's disease, nor did he discuss 
the Veteran's history of alcohol consumption.  There is no 
indication that Dr. D.E.S. reviewed the claims file in 
conjunction with rendering his opinion.  While, as noted 
above, this medical opinion may not be discounted solely 
because the physician did not review the claims file, 
critical pieces of information from a claimant's medical 
history can lend credence to the opinion of the medical 
expert who considers them and, conversely, detract from the 
medical opinions of experts who do not.  Nieves-Rodriguez, 22 
Vet. App. at 304.  In this case, it is significant that Dr. 
D.E.S. apparently did not consider the reported family 
history of Parkinson's disease or the Veteran's history of 
alcohol consumption in rendering his opinion.  

Based on the foregoing, the Board finds the opinion of the VA 
physician who reviewed the claims file in March 2010, 
considered the assertions of the appellant, as well as the 
reported family history and the reported history of alcohol 
consumption, and provided a thorough rationale for her 
opinion, to be of greater probative weight than the August 
1999 opinion of Dr. D.E.S.  

In reaching this conclusion, the Board has considered the 
appellant's assertion, as reflected in correspondence dated 
in April 2010, that there was no history of Alzheimer's 
disease in the Veteran's family and he did not abuse alcohol.  
Similarly, in his May 2010 Informal Hearing Presentation 
(IHP), the appellant's representative argued that the Veteran 
was not diagnosed with alcoholism during his lifetime, and 
that, therefore, despite the March 2010 VA opinion, 
alcoholism should not be considered a risk factor in the 
Veteran's case.  Nevertheless, the opinion of the VA 
physician who reviewed the claims file in March 2010 was 
based not on a family history of Alzheimer's disease, but, 
rather, Parkinson's disease.  Significantly, records of 
treatment dated in December 1993 and January 1994 include the 
Veteran's report that his father had Parkinson's disease.  
Further, the Board acknowledges that while the physician who 
provided the opinion in March 2010 noted that chronic 
alcoholism is a risk factor for dementia, she did not 
specifically indicate that the Veteran had a history of 
chronic alcoholism; rather, she noted that treatment records 
reflected that the Veteran was a fairly heavy user of 
alcohol.  This is supported by the August 1993 record of 
treatment, which noted that the Veteran had a long history of 
drinking chronically, and the February 1994 psychological 
evaluation, during which the Veteran gave an old history of 
moderately severe alcohol abuse.  Notably, in his January 
1994 letter, Dr. R.W.H. opined that the etiology of the 
Veteran's dementia could come from a number of factors, 
including chronic alcohol intake.  

Thus, the competent, probative (persuasive) evidence on the 
question of whether the Veteran's cause of death, 
frontotemporal dementia, was incurred in or aggravated by in-
service chemical exposure weighs against the claim for 
service connection.  In addition, there is no medical 
evidence of record even suggesting that the Veteran's cause 
of death, frontotemporal dementia, was otherwise related to 
service.  In this regard, the Board notes that the first 
diagnosis of dementia of record is in 1993, over 20 years 
after the Veteran's most recent period of ACDUTRA.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

In addition to the medical evidence, the Board also has 
considered the statements of the appellant and her 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's cause of death is related to service, 
to include in-service chemical exposure, such evidence must 
fail.  Such matters are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While a 
December 1993 record of private treatment reflects that the 
appellant was working as a dental assistant, she has not been 
shown to have the medical expertise to render an opinion 
regarding etiology of the Veteran's frontotemporal dementia.  
As the appellant and her representative are laypersons 
without the appropriate medical training or expertise, they 
are not competent to render probative (i.e., persuasive) 
opinions on these medical matters.  See Bostain, 11 Vet. App. 
at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
cause of death have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


